Citation Nr: 0336044	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-05 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Huntington, West Virginia



THE ISSUE

Entitlement to VA outpatient dental treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 1953 to October 
1956.  He also had service from January to May 1991 during 
the Persian Gulf War (PGW).

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 RO rating decision that denied service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment under the provisions 
38 U.S.C.A. § 1712(a)(1)(C) (West 2002).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record does not 
show that the veteran was provided with a VCAA notice with 
regard to his claim for VA outpatient dental treatment.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that he has a full year to respond to a VCAA notice.

In a statement received in March 2001, the veteran alleges 
that he sustained a dental injury in April 1954.  In an 
application for VA outpatient dental treatment dated in 
August 1957, he reported that he had not sustained a dental 
disability or injury as the result of a combat wound, 
accident or trauma while in service from October 1953 to 
October 1956.  He should be asked to clarify these 
inconsistent statements.

In September 2001, the veteran submitted a dental impression 
reportedly made while at Moody Air Force Base, Georgia, 
during his service in the PGW.  Service dental records of his 
treatment at that base in March 1991 reveal that there was 
insufficient time for construction of maxillary and mandible 
PRD's and that he was recommended for follow-up at Wright Air 
Force Base or by VA for possible partial denture 
construction.  In a statement dated in September 2002 and in 
the notice of disagreement, the veteran argues that a dentist 
pulled 2 of his teeth while in the process of making a 
denture that was never made when he was at the Moody Air 
Force Base.  These statements indicate that the veteran is 
claiming VA outpatient dental treatment under the provisions 
of 38 U.S.C.A. § 1712(a)(1)(B).  This claim is "inextricably 
intertwined" to the claim for VA outpatient dental treatment 
being considered under the provisions of 38 U.S.C.A. 
§ 1712(a)(1)(C), and the claims should be considered 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should also be advised of the 
evidence needed to substantiate his 
claims for VA outpatient dental 
treatment.  This notice should advise him 
of the evidence that he must submit and 
of the evidence VA will attempt to 
obtain.  He should be advised that he has 
one year to submit any evidence and, that 
if he would like his appeal decided 
without delay, he can tell VA that he 
wishes to waive any remaining time period 
he has to respond to this notice.

2.  The veteran should be asked to 
clarify his inconsistent statements 
regarding a reported dental injury in 
1954.

3.  After the above development, the RO 
should review the claims for VA 
outpatient dental treatment.  This review 
should consider the provisions of 
38 U.S.C.A. § 1712(a)(1)(B) and (C).  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




